DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,721,612. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-16 of ‘612 patent encompasses all limitations of Claims 1-16 of instant application. 
Claims 1 and 9 of instant application are mere reordering of functions found in Claims 1-16 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Aghili et al PG PUB 2019/0014530 in view of Velev et al PG PUB 2014/0016614.
Re Claims 1, 9 and 17, Aghili et al teaches in figure 3, WTRU (UE: includes a transceiver, at least one processor and memory) sending (transmitting the TAU request) a NAS request message to MME (receiving a TAU request message:  includes a transceiver, at least one processor and memory) wherein the WTRU sets a flag (a first active flag) in a TAU request message (See step 310) to enable a user data to be transmitted through a control plane via MME [0073] wherein the flag setting indicates whether the UE does not or do have pending user to be transmitted; the WTRU receiving a NAS ACCEPT (the TAU accept message) message (See step 314).  Aghili et al fails to explicitly teach “starting a predetermined timer based on the received TAU accept message.”.  However, Velve et al teaches a UE starts a T3440 timer when the UE obtains a TAU accept and when the timer expires, the UE releases the MM signaling connection [0547].  One skilled in the art would have been motivated to start the timer to enable releasing of the MM signaling connection when the timer expires and also releasing of the RRC connection with the UE.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2, 10, wherein the NAS signaling between the UE and MME via the flag indicates to maintain the NAS connection after completion of the TAU procedure.
Re Claims 3, 11, the NAS request message (the TAU request message) includes the flag and also includes whether the NAS request is TAU or Service request (a type of request) for the TAU procedure (See figure 3, step 306).

Re Claims 6, 14, Velev et al teaches the MME connection (MAS signaling connection is released after the timer expires between the UE and MME.
Re Claims 7, 15, if the WTRU (the UE) does not successfully perform the TAU procedure, the MME back-off timer is started [0096] and the WTRU sends a subsequent NAS request after receiving a page [0105].
Re Claims 8, 16, wherein when the WTRU has sending user data using the user plane based on a flag (a second active flag) in the TAU request message [0073].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472